Exhibit 10.10

IDEARC INC.

LONG TERM INCENTIVE PLAN

ARTICLE 1

GENERAL PLAN INFORMATION

1.1 Background. The Plan permits the grant to Employees and Non-Employee
Directors of cash and equity-based incentive compensation opportunities,
including Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Options, and Other Awards such as Stock Appreciation Rights
and Cash Incentive Awards.

1.2 Objectives. The objectives of the Plan are to optimize the profitability and
growth of the Company through long-term incentives that are consistent with the
Company’s goals and that link the interests of Participants to those of the
Company’s shareholders; to provide Participants with incentives for excellence
in individual performance; to provide flexibility to the Company in its ability
to motivate, attract, and retain the services of Participants who make
significant contributions to the Company’s success; and to allow Participants to
share in the success of the Company.

1.3 Duration of the Plan. The Plan shall be effective at the effective time of
the distribution of the Company’s Shares by Verizon Communications Inc. to the
shareholders of Verizon Communications Inc., as described in the Information
Statement included with the Registration Statement on the Form 10, as amended,
filed by the Company with the Securities Exchange Commission on November 1,
2006. The Plan shall remain in effect, subject to the right of the Committee to
amend or terminate the Plan at any time, until there are no more Shares
available for issuance under the Plan and all cash Awards have been paid or
forfeited, pursuant to the Plan’s provisions. In no event, however, may an Award
be granted more than ten years after the Effective Date.

ARTICLE 2

DEFINITIONS

As used herein, the masculine includes the feminine and the singular includes
the plural, and vice versa, and the following terms shall have the meanings set
forth below, unless otherwise clearly required by the context.

2.1 “Award” means a grant under the Plan of Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, and Other Awards.

2.2 “Award Agreement” means an agreement entered into by the Company and a
Participant, or another instrument prepared by the Company in lieu of such an
agreement, setting forth the terms and conditions applicable to an Award
pursuant to the Plan. An Award Agreement may be in hard copy, electronic form or
such other form as the Company may permit.

2.3 “Board” means the Board of Directors of the Company.

 

- 1 -



--------------------------------------------------------------------------------

2.4 “Cash Incentive Award” means a performance-based cash incentive Award
granted pursuant to Section 9.5.

2.5 “Change in Control” unless otherwise defined by the Committee shall be
deemed to have occurred if and when, after the Effective Date—

(a) any person, as such term is used in Section 13(d) and 14(d) of the Exchange
Act, other than (1) the Company, (2) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (4) any person
who becomes a beneficial owner (as defined below) in connection with a
transaction described in clause (1) of subparagraph (c) below, is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or its affiliates) representing 20 percent or more of the combined
voting power of the Company’s then outstanding voting securities;

(b) the following individuals cease for any reason to constitute a majority of
the directors then serving: individuals who on the Effective Date, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation relating to the election of
directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who were directors on the Effective Date, or whose appointment, election
or nomination for election was previously so approved or recommended;

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(1) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company’s then outstanding
securities; or

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

2.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

- 2 -



--------------------------------------------------------------------------------

2.7 “Committee” means the Human Resources Committee of the Board or any other
committee appointed by the Board to administer the Plan and Awards to
Participants who are Employees.

2.8 “Company” means Idearc Inc., a Delaware corporation, and any successor
thereto.

2.9 “Effective Date” means the date the Plan becomes effective in accordance
with Section 1.3.

2.10 “Employee” means any employee of the Company or a Subsidiary.

2.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.12 “Fair Market Value” means the closing price of Shares on the principal
securities exchange on which the Shares are traded or, if no Shares are traded
on the relevant date on such exchange, then the closing price of Shares on the
trading date next preceding the relevant date; provided, however, that the
Committee may prescribe a different method if the Committee, acting in a
consistent manner, determines that such different method is appropriate under
the circumstances.

2.13 “ISO” means an Option that is designated by the Committee as an “incentive
stock option” within the meaning of Section 422 of the Code.

2.14“Non-Employee Director” means any individual who is a member of the Board or
of the board of directors (or comparable governing body) of a Subsidiary, and
who is not an Employee.

2.15 “NQSO” means an Option that is not designated by the Committee as an ISO.

2.16 “Option” means an incentive stock option or a nonqualified stock option
granted pursuant to the Plan.

2.17 “Other Award” means an Award granted to a Participant pursuant to Article
9.

2.18 “Participant” means an Employee or Non-Employee Director who has been
selected to receive an Award or who holds an outstanding Award.

2.19 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitation imposed by Code Section 162(m), as set forth in
Code Section 162(m)(4)(C).

2.20 “Performance Share” means an Award granted pursuant to Article 8, which, on
the date of grant, shall have a value equal to the Fair Market Value of a Share
on that date.

2.21 “Performance Unit” means an Award granted pursuant to Article 8, which
shall have an initial value established by the Committee on the date of grant.

 

- 3 -



--------------------------------------------------------------------------------

2.22 “Plan” means the Idearc Inc. Long Term Incentive Plan, as it is set forth
herein and as it may be amended from time to time.

2.23 “Restricted Stock” means an Award granted pursuant to Section 7.1.

2.24 “Restricted Stock Unit” means an Award granted pursuant to Section 7.5.

2.25 “Restricted Period” means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance goals, or the occurrence of other events determined
by the Committee in its discretion) and the Shares are subject to a substantial
risk of forfeiture, as provided in Article 7.

2.26 “Share” means a share of common stock of the Company.

2.27 “Share Pool” means the number of Shares available under Section 4.1, as
adjusted pursuant to Section 4.3.

2.28 “Stock Appreciation Right” or “SAR” means an Award, granted either alone or
in connection with a related Option, pursuant to the terms of Article 9.

2.29 “Subsidiary” means (a) a corporation, partnership, joint venture, or other
entity in which the Company has an ownership interest of at least fifty percent
(50%), and (b) any corporation, partnership, joint venture, or other entity in
which the Company holds an ownership interest of less than fifty percent
(50%) but which, in the discretion of the Committee, is treated as a Subsidiary
for purposes of the Plan.

ARTICLE 3

ADMINISTRATION

3.1 General. Except as otherwise determined by the Board in its discretion, the
Plan shall be administered by the Committee, which shall consist exclusively of
two (2) or more non-employee directors within the meaning of the rules
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act who also qualify as outside directors within the meaning of Code
Section 162(m) and the related regulations under the Code. The members of the
Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board.

3.2 Authority of the Committee. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions hereof,
the Committee shall have full power in its discretion to select Employees who
shall participate in the Plan; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; construe and interpret the Plan and any Award Agreement or other agreement
or instrument entered into or issued under the Plan; establish, amend, or waive
rules and regulations for the Plan’s administration; amend the terms and
conditions of any outstanding Award; determine whether and on what terms and
conditions outstanding Awards will be adjusted for dividend equivalents (i.e., a
credit, made at the discretion of the Committee, to the account of a Participant
in an amount equal to the cash dividends paid on one Share for each Share
represented or covered by an outstanding Award held by the Participant); and

 

- 4 -



--------------------------------------------------------------------------------

establish a program pursuant to which designated Participants may receive an
Award under the Plan in lieu of compensation otherwise payable in cash. Further,
the Committee shall make all other determinations that may be necessary or
advisable for the administration of the Plan. With respect to the Non-Employee
Directors, the authority conferred by this Section 3.2 shall rest with the
Corporate Governance Committee of the Board.

3.3 Delegation of Authority. Subject to the requirements of applicable law, the
Committee may delegate to any person or group or subcommittee of persons (who
may, but need not be members of the Committee) such Plan-related functions
within the scope of its responsibility, power and authority as it deems
appropriate. Without limiting the foregoing, the Committee may delegate to the
Chief Executive Officer of the Company annual discretion to grant Awards to
Employees for up to 100,000 Shares, and may delegate administrative duties to
such person or persons as it deems appropriate. The Committee may not delegate
its authority with respect to (a) non-ministerial actions with respect to
individuals who are subject to the reporting requirements of Section 16(a) of
the Exchange Act; (b) non-ministerial actions with respect to Awards that are
intended to qualify for the Performance-Based Exception; and (c) certifying the
satisfaction of performance goals and other material terms attributable to
Awards intended to qualify for the Performance-Based Exception.

3.4 Decisions Binding. All determinations and decisions made by the Committee or
the [Corporate Governance] Committee of the Board pursuant to the provisions of
the Plan and all related orders and resolutions of such committee shall be
final, conclusive, and binding on all persons.

3.5 Performance-Based Awards. For purposes of the Plan, it shall be presumed,
unless the Committee indicates to the contrary, that all Awards to Employees are
intended to qualify for the Performance-Based Exception. If the Committee does
not intend an Award to an Employee to qualify for the Performance-Based
Exception, the Committee shall reflect its intent in its records in such manner
as the Committee determines to be appropriate.

ARTICLE 4

SHARES SUBJECT TO THE PLAN

AND MAXIMUM AWARDS

4.1 Number of Shares Issuable under the Plan. Shares that may be issued pursuant
to Awards may be either authorized and unissued Shares, or authorized and issued
Shares held in the Company’s treasury, or any combination of the foregoing.
Subject to adjustment as provided in Section 4.3, there shall be reserved for
issuance under Awards 2,500,000 Shares. For the purposes hereof, the following
Shares covered by previously-granted Awards will be deemed not to have been
issued under the Plan and will remain in the Share Pool: (a) Shares covered by
the unexercised portion of an Option or SAR that terminates, expires, is
canceled or is settled in cash, (b) Shares forfeited or repurchased under the
Plan, (c) Shares covered by Awards that are forfeited, canceled, terminated or
settled in cash, (d) Shares withheld or surrendered in order to pay the exercise
or purchase price under an Award or to satisfy the tax withholding obligations
associated with the exercise, vesting or settlement of an Award, and (e) Shares
subject to SARs or a similar Award but not actually delivered in connection with
the exercise or settlement of the Award.

 

- 5 -



--------------------------------------------------------------------------------

4.2 Individual Award Limitations. The maximum aggregate number of Shares with
respect to which Awards may be granted in a single calendar year to an
individual Participant may not exceed 200,000 Shares. The maximum amount an
Employee may earn for any calendar year under Cash Incentive Awards granted to
such Employee is the lesser of (a) $5,000,000, or (b) an amount equal to three
times the Employee’s annual salary for such calendar year.

4.3 Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares available for grants under Section 4.1,
in the number and class of and/or price of Shares subject to outstanding Awards,
in the per-Participant Award limit set forth in Section 4.2 hereof, and in the
annual limitation on the number of Shares that may be covered by non-Committee
Awards pursuant to Section 3.3, as may be determined to be appropriate and
equitable by the Committee, in its discretion, to prevent dilution or
enlargement of the benefits available under the Plan and of the rights of
Participants; provided that the number of Shares subject to any Award shall
always be a whole number. In a stock-for-stock acquisition of the Company, the
Committee may, in its discretion, substitute securities of another issuer for
any Shares subject to outstanding Awards.

ARTICLE 5

ELIGIBILITY AND PARTICIPATION

5.1 Eligibility. All Employees and Non-Employee Directors are eligible to
participate in the Plan.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all Employees those to whom Awards shall be
granted and shall determine the nature and size of each Award. The Corporate
Governance Committee of the Board shall determine the Awards to be granted to
the Non-Employee Directors in accordance with the Company’s compensation program
for Non-Employee Directors.

ARTICLE 6

RESTRICTED STOCK AND

RESTRICTED STOCK UNITS

6.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Participants in such amounts as the Committee shall determine.

 

- 6 -



--------------------------------------------------------------------------------

6.2 Restrictions.

(a) The Committee shall impose such conditions and/or restrictions on any Shares
of Restricted Stock as the Committee may determine including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, transfer restrictions, restrictions based upon
the achievement of specific performance goals (Company-wide, divisional, and/or
individual), time-based restrictions, and/or restrictions under applicable
federal or state securities laws.

(b) The Company may retain the certificates representing Shares of Restricted
Stock in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.

(c) Except as otherwise provided in this Article, Shares of Restricted Stock
that have not yet been forfeited or canceled shall become freely transferable
(subject to any restrictions under applicable securities laws) by the
Participant after the last day of the applicable Restriction Period.

6.3 Voting Rights. Participants holding Shares of Restricted Stock may be
granted full voting rights with respect to those Shares during the Restriction
Period.

6.4 Dividends and other Distributions. At the discretion of the Committee,
during the Restriction Period, Participants holding Shares of Restricted Stock
may be credited with regular cash dividends paid with respect to such Shares
while they are so held. The Committee may apply any restrictions to the
dividends that the Committee deems appropriate. Without limiting the generality
of the preceding sentence, if the grant or vesting of Restricted Stock is
designed to comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate to the payment of
dividends declared with respect to such Restricted Stock, so that the dividends
and/or the Restricted Stock shall be eligible for the Performance-Based
Exception.

6.5 Restricted Stock Units. In lieu of or in addition to any Awards of
Restricted Stock, the Committee may grant Restricted Stock Units to any
Participant, subject to the terms and conditions of this Article being applied
to such Awards as if those Awards were for Restricted Stock and subject to such
other terms and conditions as the Committee may determine (including, but not
limited to, requiring or permitting deferral of the payment of such Awards after
the time that Participants become vested in them, notwithstanding any provision
to the contrary in Section 6.2 above). Each Restricted Stock Unit shall have the
value of one Share. Restricted Stock Units may be paid at such time as the
Committee may determine in its discretion, and payments may be made in a lump
sum or in installments, in cash, Shares, or a combination thereof, as determined
by the Committee in its discretion.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 7

PERFORMANCE UNITS AND PERFORMANCE SHARES

7.1 Grant of Performance Units/Shares. Subject to the terms of the Plan,
Performance Units, and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.

7.2 Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion that, depending on the extent to which they are met, shall determine
the number and/or value of Performance Units/Shares that shall be paid out to
the Participant.

7.3 Earning Performance Units/Shares. Subject to the terms of the Plan, after
the applicable performance period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout with respect to the number and
value of Performance Units/Shares earned by the Participant over the performance
period, to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

7.4 Form and Timing of Payment of Performance Units/Shares.

7.4.1 Distributions. Unless the Committee determines otherwise in its
discretion, payment of earned Performance Units/Shares shall be made in a single
lump sum following the close of the applicable Performance period. Subject to
the terms of the Plan, the Committee, in its discretion, may direct that earned
Performance Units/Shares be paid in the form of cash or Shares (or in a
combination thereof) that have an aggregate Fair Market Value equal to the value
of the earned Performance Units/Shares on the last trading day immediately
before the close of the applicable performance period. Such Shares may be
granted subject to any restrictions deemed appropriate by the Committee.

7.4.2 Dividends. At the discretion of the Committee, Participants may be
entitled to receive any dividends declared with respect to Shares that have been
earned in connection with grants of Performance Units and/or Performance Shares,
but not yet distributed to Participants; such dividends may be subject to the
same accrual, forfeiture, and payout restrictions as apply to dividends earned
with respect to Shares covered by Restricted Stock Awards. In addition,
Participants may, at the discretion of the Committee, be entitled to exercise
voting rights with respect to such Shares.

ARTICLE 8

STOCK OPTIONS

8.1 Grant of Options. Subject to the terms of the Plan, Options may be granted
to Participants in such number, and upon such terms, and at any time and from
time to time as shall be determined by the Committee.

 

- 8 -



--------------------------------------------------------------------------------

8.2 Option Exercise Price. The Option exercise price under each Option shall not
be less than one hundred percent (100%) of the Fair Market Value of a Share on
the date the Option is granted. The Committee may not re-price a previously
granted Option.

8.3 Term of Options. Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant; provided that no
Option shall be exercisable after the tenth (10th) anniversary of its date of
grant.

8.4 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for each grant or for
each Participant. Options shall be exercised by the delivery of a written notice
of exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.

8.5 Payment. When an Option is exercised, the Option exercise price shall be
payable to the Company in full either:

(a) In cash or its equivalent; or

(b) by tendering previously acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Option exercise price (provided
that the Shares that are tendered must have been held by the Participant for at
least six (6) months prior to their tender to satisfy the Option exercise
price); or

(c) by a combination of (a) and (b).

The Committee also may allow broker-assisted exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means that the Committee determines to be consistent with the
Plan’s purpose and applicable law. Subject to any governing rules or
regulations, as soon as practicable after receipt of a written notification of
exercise and full payment of the Option exercise price, the Company shall
deliver to the Participant, in the Participant’s name (or, at the direction of
the Participant, jointly in the names of the participant and the Participant’s
spouse), one or more Share certificates for the Shares purchased under the
Option(s).

8.6 Limitations on ISOs. Notwithstanding anything in the Plan to the contrary,
to the extent required from time to time by the Code and/or applicable
regulations, the following additional provisions shall apply to the grant of
Options that are intended to qualify as ISOs:

8.6.1 Fair Market Value Limitation. The aggregate Fair Market Value (determined
as of the date the ISO is granted) of the Shares with respect to which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company (or any parent or subsidiary corporation within
the meaning of Code Section 424) shall not exceed one hundred thousand dollars
($100,000) or such other amount as may subsequently be specified by the Code
and/or applicable regulations; provided that, to the extent that such limitation
is exceeded, any Options on Shares with a Fair Market Value in excess of such
amount shall be deemed to be NQSOs.

 

- 9 -



--------------------------------------------------------------------------------

8.6.2 Code Section 422. ISOs shall contain such other provisions as the
Committee shall deem advisable, but shall in all events be consistent with and
contain or be deemed to contain all provisions required in order to qualify as
incentive stock options under Section 422 of the Code. Moreover, no ISOs may be
granted more than ten years from the earlier of the date on which the Plan was
adopted by the Board or the date the Plan received shareholder approval.

ARTICLE 9

OTHER AWARDS

9.1 General. Subject to the terms of the Plan, the Committee may grant any types
of Awards other than those that are specifically set forth in Articles 6 through
8 hereof, including, but not limited to, SARs, Cash Incentive Awards, and the
payment of Shares in lieu of cash under any Company incentive bonus plan or
program. Subject to the terms of the Plan, the Committee, in its sole
discretion, shall determine the terms and conditions of such Other Awards.

9.2 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee shall have complete discretion in determining
the number of SARs granted to each Participant (subject to Article 4 hereof)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such SARs. The grant price of an SAR shall equal the
Fair Market Value of a Share on the date of grant of the SAR.

9.3 Term of SARs. The term of an SAR shall be determined by the Committee, in
its discretion; provided that such term shall not exceed ten years.

9.4 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) the excess of the Fair Market Value of a Share on the date of exercise over
the grant price, by

(b) the number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon exercise of an SAR may be
in cash, in Shares of equivalent Fair Market Value, or in some combination
thereof.

9.5 Cash Incentive Awards. Incentive Awards, including annual incentive Awards
and long-term incentive Awards, denominated as cash amounts, may be granted
under the Plan, subject to achievement of specified performance goals
established by the Committee. At the expiration of the applicable performance
period, the Committee shall determine whether and the extent to which the
performance goals are achieved and the extent to which each Cash Incentive Award
has been earned. The amount (if any) payable to a Participant in respect of a
Cash Incentive Award will be paid in cash as soon as practicable after such
amount is determined, subject to such deferral conditions as may be permitted or
prescribed consistent with the requirements of Section 409A of the Code.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 10

AWARD AGREEMENTS

10.1 In General. Each Award shall be evidenced by an Award Agreement that shall
include such provisions as the Committee shall determine and that shall specify—

(a) in the case of Restricted Stock or Restricted Stock Units, the number of
Shares of Restricted Stock or Restricted Stock Units granted, the applicable
restrictions, and the Restriction Period(s);

(b) in the case of Performance Units or Performance Shares, the number of
Performance Units or Performance Shares granted, the initial value of a
Performance Unit (if applicable), and the performance goals;

(c) in the case of an Option or SAR, the number of the Shares to which the
Option or SAR pertains, the Option exercise price or SAR grant price, the term
of the Option or SAR, the schedule on which the Option or SAR becomes
exercisable, and, in the case of an Option, whether it is intended to be an ISO
or an NQSO; and

(d) in the case of a Cash Incentive Award, the amount that may be earned and the
performance goals.

10.2 Severance from Service. Each Award Agreement shall set forth the extent to
which the Participant shall have rights under the Award following the
Participant’s severance from service with the Company and its Subsidiaries. The
Award Agreement may make distinctions based on the reason for the Participant’s
severance from service.

10.3 Restrictions on Transferability. Subject to the provisions of the Plan,
each Award Agreement shall set forth such restrictions on the transferability of
the Award and on the transferability of Shares acquired pursuant to the Award as
the Committee may deem advisable, including, without limitation, restrictions
under applicable securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or then traded, and under
any blue sky or state securities laws applicable to such Shares. In the case of
an ISO (and in the case of any other Award, except as otherwise provided in the
Award Agreement), a Participant’s Award may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by the Participant.

10.4 Uniformity Not Required. The provisions of the Award Agreements need not be
uniform among all Awards, among all Awards of the same type, among all Awards
granted to the same Participant, or among all Awards granted at the same time.

ARTICLE 11

PERFORMANCE MEASURES

11.1 Performance Criteria. Unless and until the Company’s shareholders approve a
change in the general performance measures set forth in this Article 11, the
attainment of which may determine the degree of payout and/or vesting with
respect to Awards that are designed to

 

- 11 -



--------------------------------------------------------------------------------

qualify for the Performance-Based Exception, the performance measure(s) to be
used for purposes of such grants may be measured at the Company level, at a
subsidiary level, or at an operating unit level, and shall be chosen from among:

(a) Income measures (including, but not limited to, gross profit, operating
income, earnings before or after taxes, or earnings per share);

(b) Return measures (including, but not limited to, return on assets,
investment, equity, or sales);

(c) Cash flow return on investments, which equals net cash flows divided by
owners equity;

(d) Gross revenues;

(e) Debt measures (including, without limitation, debt multiples);

(f) Marked value added;

(g) Economic value added; and

(h) Share price (including, but not limited to, growth measures and total
shareholder return).

11.2 Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established performance
goals; provided that Awards that are designed to qualify for the
Performance-Based Exception may not be adjusted upward (although the Committee
shall retain the discretion to adjust such Awards downward).

11.3 Certification. In the case of any Award that is granted subject to the
condition that a specified performance measure be achieved, no payment under
such Award shall be made prior to the time that the Committee certifies in
writing that the performance measure has been achieved. For this purpose,
approved minutes of the Committee meeting at which the certification is made
shall be treated as a written certification. No such certification is required,
however, in the case of an Award that is based solely on an increase in the
value of a Share from the date such Award was made.

ARTICLE 12

BENEFICIARY DESIGNATION

Each Participant may, from time to time, name any beneficiary or beneficiaries
to whom any benefit under the Plan is to be paid in case of the Participant’s
death before the Participant receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant with
respect to such benefit, shall be in a form prescribed by the Company, and shall
be effective only when filed by the Participant in writing with the Company
during the Participant’s lifetime. In the absence of any such designation, any
benefits remaining unpaid

 

- 12 -



--------------------------------------------------------------------------------

under the Plan at the Participant’s death shall be paid to the Participant’s
estate unless otherwise provided in the Award Agreement.

ARTICLE 13

DEFERRALS

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of Shares that would otherwise be due pursuant
to the exercise of an Option or SAR, the lapse or waiver of restrictions with
respect to Restricted Stock or Restricted Stock Units, the satisfaction of any
requirements or goals with respect to Performance Units/Shares, or in connection
with any Other Awards, all in accordance with such procedures and upon such
terms and conditions as the Committee, acting in its discretion, may prescribe.

ARTICLE 14

NO RIGHT TO EMPLOYMENT OR PARTICIPATION

14.1 Employment. The Plan shall not interfere with or limit in any way the right
of the Company or of any Subsidiary to terminate any Employee’s employment at
any time, and the Plan shall not confer upon any Employee the right to continue
in the employ of the Company or of any Subsidiary.

14.2 Participation. No Employee or Non-Employee Director shall have the right to
be selected to receive an Award or, having been so selected, to be selected to
receive a future Award.

ARTICLE 15

CHANGE IN CONTROL

Upon the occurrence of a Change in Control, any and all then-outstanding Options
and SARs shall become immediately exercisable, and any vesting or other
conditions, restriction periods and restrictions imposed on or with respect to
any other Awards that are then-outstanding (including, without limitation, any
Restricted Stock Unit and Performance Unit Awards) shall lapse. Any Option or
SAR that is neither exercised or otherwise settled nor assumed or substituted
for an equivalent Option or SAR of the acquiring or successor entity shall
terminate upon the consummation of the Change in Control. Any other Awards will
be converted into cash or Shares immediately prior to the consummation of the
Change in Control.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 16

AMENDMENT AND TERMINATION

16.1 Amendment and Termination. Subject to the terms of the Plan, the Committee
may at any time and from time to time, alter, amend, suspend, or terminate the
Plan in whole or in part; provided that, unless the Committee specifically
provides otherwise, any revision or amendment that would cause the Plan to fail
to comply with any requirement of applicable law, regulation, or rule if such
amendment were not approved by the shareholders of the Company shall not be
effective unless and until shareholder approval is obtained.

16.2 Outstanding Awards. Notwithstanding any other provision of the Plan to the
contrary, no termination, amendment, or modification of the Plan shall cause,
without the consent of the Participant, any previously granted Awards to be
forfeited or altered in a way that adversely affects the Participant. After the
termination of the Plan, any previously granted Award shall remain in effect and
shall continue to be governed by the terms of the Plan, the Award, and any
applicable Award Agreement.

ARTICLE 17

TAX WITHHOLDING

17.1 Tax Withholding. The Company and its Subsidiaries shall have the power and
the right to deduct or withhold, or to require a Participant to remit to the
Company or to a Subsidiary, an amount that the Company or a Subsidiary
reasonably determines to be required to comply with federal, state, local, or
foreign tax withholding requirements.

17.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory withholding tax that could be imposed on the
transaction. All such elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its discretion, deems appropriate.

ARTICLE 18

SUCCESSORS

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

ARTICLE 19

LEGAL CONSTRUCTION

19.1 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

 

- 14 -



--------------------------------------------------------------------------------

19.2 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

19.3 Section 409A Compliance. Except as otherwise specifically provided by the
Committee at the time an Award is made, any Award providing for a deferral of
compensation must satisfy the requirements of Section 409A. Toward that end, if
any payment or benefit received or to be received by a Participant pursuant to
an Award would cause the Participant to incur a penalty tax or interest under
Section 409A of the Code or any regulations or Treasury Department guidance
promulgated thereunder, the Committee may reform the provision(s) of such Award
in order to avoid to the maximum extent practicable the incurrence of any such
penalty tax or interest.

19.4 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware (without
regard to the legislative or judicial conflict of laws rules of any state),
except to the extent superseded by federal law.

 

- 15 -